Berry, J.1
The notes and the chattel mortgage were made by plaintiff at the same time, and as parts of one transaction. They are, therefore, to be read together. So read, they evidence a contract, by the terms of which “The Aultman-Taylor Machine” (as it is styled in the notes) was distinctly recognized by both parties as the property of the plaintiff, and any inference to the contrary which might be drawn from the clause in the notes providing that the title to the machine shall remain in the defendant until the notes are fully paid, is cut off. Hence, the case is not parallel to Third Nat. Bank v. Armstrong, 25 Minn. 530, or to Minneapolis Harvester Works v. Hally, 27 Minn. 495. The machine was taken from the plaintiff and sold upon the chattel mortgage, which was in accordance with the foregoing construction of the transaction between the parties. For any balance of the notes which the chattel mortgage sale left undischarged, the plaintiff remained liable, and the defendant could, as a matter of course, resort to the real-estate mortgage to collect it.
Judgment reversed.

 Dickinson, J., because of illness, took no part in this decision.